—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Adams, J.), dated April 18, 2000, which denied his motion, inter alia, for summary judgment on the issue of liability.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court properly denied that branch of the plaintiffs motion which was for summary judgment on the issue of liability, since he failed to make a prima facie showing of his entitlement to judgment as a matter of law. The plaintiff was allegedly injured while riding his bicycle when he was hit by a vehicle driven by the defendant Robert J. Hickey. The parties presented conflicting evidence as to the circumstances surrounding the accident, including whether the accident occurred before or after a yield sign (see, Mundo v City of Yonkers, 249 AD2d 522; Trent v Town of Riverhead, 247 AD2d 606).
The plaintiffs remaining contentions are without merit. Ritter, J. P., S. Miller, McGinity and Townes, JJ., concur.